[MHM FINAL] [3/28/13] [Translation] Filed Document: SECURITIES REGISTRATION STATEMENT Filed with: The Director of Kanto Local Finance Bureau Filing Date: March 28, 2013 Name of the Issuer: Putnam U.S. Government Income Trust Name and Official Title of Jonathan S. Horwitz Representative of Company: Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business Mori Hamada & Matsumoto of Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 U.S. Government Income Trust - ii - Public Offering or Sale for Registration Name of the Fund Making Public Offering or Putnam U.S. Government Income Trust Sale of Foreign Investment Fund Securities: Aggregate Amount of Foreign Investment Up to 1,308.9 million U.S. dollars (JPY119.3 Fund Securities to be Publicly Offered or billion) for Class M Shares. Sold: Note: U.S. amount (hereinafter referred to as “dollar” or “$”) is translated into Japanese Yen at the rate of $1.00JPY91.14, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd., for buying and selling spot dollars by telegraphic transfer against Japanese Yen on January 31, 2013. Places where a copy of this Securities Not applicable. Registration Statement is available For Public Inspection: U.S. Government Income Trust - 1 - PART I. INFORMATION ON THE SECURITIES 1. NAME OF FUND Putnam U.S. Government Income Trust (hereinafter referred to as the “Fund”) 2. NATURE OF FOREIGN INVESTMENT FUND SECURITIES CERTIFICATES Six classes of shares (Class A shares, Class B shares, Class C shares, Class M shares, Class R shares and Class Y shares). Registered shares of beneficial interest without par value. Class M Shares (hereinafter referred to as the “Shares”) are available for public offering in Japan. As to the Shares, there are no credit ratings that have been provided or made available for inspection by any credit-rating firm due to a request from the issuer of the Fund, or that are to be provided or made available for inspection by any credit-rating firm due to a request from the issuer of the Fund. 3. TOTAL AMOUNT OF ISSUE (OFFERING) PRICE Up to 1,308.9 million U.S. dollars (JPY119.3 billion) for Class M Shares. Note 1: Dollar amount is translated, for convenience, at the rate of $1.00 JPY91.14 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against Japanese Yen on January 31, 2013). The same rate applies hereinafter unless otherwise indicated. Note 2: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the “total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down. As a result, in this document, there are cases in which Japanese Yen figures for the same information differ from each other. 4. ISSUE (OFFERING) PRICE The net asset value per Share next calculated on a Fund Business Day after the application for purchase is received by the Fund. Note: A “Fund Business Day” means a day on which the New York Stock Exchange (“NYSE”) is open for business. 5. SALES CHARGE The public offering price means the amount calculated by dividing the net asset value by (1 - 0.0325) and rounded to three decimal places. The sales charge in Japan is 3.15% (3.00% before consumption tax) of the amount obtained by deduction of the amount equivalent to 3.00% of the public offering price from such price (hereinafter referred to as the “Sales Price”). Any amount which is over the net asset value of the Sales Price shall be retained by Putnam Retail Management Limited Partnership (hereinafter referred to as “Putnam Retail Management”), principal underwriter of the Fund (the “Principal Underwriter”). U.S. Government Income Trust - 2 - 6. MINIMUM AMOUNT OR NUMBER OF SHARES FOR SUBSCRIPTION The minimum amount for purchase of Shares is 100 Shares, and Shares may be purchased in integral multiples of 100 shares. 7. PERIOD OF SUBSCRIPTION From March 29, 2013 (Friday) to March 31, 2014 (Monday) Provided that the subscription is handled only on a Fund Business Day that is also a business day when the Distributor, defined below, is open for business in Japan. Period of subscription is renewed by submitting Securities Registration Statements by the end of the offering period. 8. PLACE OF SUBSCRIPTION Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. (hereinafter referred to as “MUMS” or the “Distributor”) 5-2 Marunouchi 2-chome, Chiyoda-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned distributor. 9. DATE OF PAYMENT Investors shall pay the issue price and sales charge to the Distributor or the sales handling companies within 4 business days in Japan from the day when the Distributor or the sales handling companies confirm the execution of the order (the “Trade Day”). The total issue price for each date of subscription (the “Application Day”) will be transferred by the Distributor to the account of Putnam Retail Management within 4 Fund Business Days (hereinafter referred to as “Payment Date”) from (and including) the Application Day. 10. PLACE OF PAYMENT Same as the item (8) above. 11. MATTERS CONCERNING TRANSFER AGENCY Not applicable. 12. MISCELLANEOUS (1) Deposit for Subscription None. (2) Outline of Underwriting, Etc. a. MUMS undertakes to make a public offering of the Shares in accordance with an agreement dated November 25, 1997 with Putnam Retail Management in connection with the sale of the Shares in Japan. b. MUMS will execute or forward the purchase orders and repurchase requests relating U.S. Government Income Trust - 3 - to the Shares received directly or indirectly through other sales and repurchase handling companies (hereinafter referred to as the “Sales Handling Company”) to the Fund. Note: “Sales Handling Company” means a financial instruments agent company and/or registration agent financial institution that shall conclude an agreement with the Distributor concerning agency business of shares of the Fund, act as agent for the Distributor for the subscription or repurchase of shares of the Fund from investors, and handle the business concerning receipt of subscription money from investors or the payment of repurchase proceeds to investors. c. The Fund has appointed MUMS as the Agent Company in Japan. Note: “Agent Company” shall mean a company that under a contract made with a foreign issuer of investment securities makes public the net asset value per Share and submits or forwards the financial reports or other documents to the Japan Securities Dealers’ Association (“JSDA”) and the Distributor in Japan and renders such other services. (3) Method of Subscription Investors who subscribe to Shares shall enter into an agreement with the Distributor or the Sales Handling Company concerning transactions of foreign securities. The Distributor or the Sales Handling Company shall provide to the investors an Agreement Concerning a Foreign Securities Transactions Account and other agreements (“Account Agreement”) and the investors shall submit to the Distributor or the Sales Handling Company an application requesting the opening of a transactions account under the Account Agreement. The subscription amount shall be paid in yen in principal and the yen exchange rate shall be the exchange rate which shall be based on the foreign exchange rate quoted in the Tokyo Foreign Exchange Market on the Trade Day of each subscription and which shall be determined by the Distributor or the Sales Handling Company. The subscription amount shall be paid in dollars to the account of Putnam Retail Management for the Fund by MUMS on the Payment Date. (4) Investor Profile The Fund is designed for investors seeking as high a level of current income as Putnam Investment Management, LLC (the “Investment Management Company” or “Putnam Management”) believes is consistent with preservation of capital. The Fund discourages short-term trading activity. It should not be an investor’s sole investment. However, the Fund may be appropriate as part of a portfolio of funds with different investment strategies, such as growth, blend, value, and income. Investors should ask their financial representative for details. (5) Past Performance The performance information below gives some indication of the risks associated with an investment in the Fund by showing the Fund’s performance year to year and over time. The bar chart shows calendar year returns and the average annual total return over the past 10 years for the Fund’s class M shares. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the Fund are available at putnam.com. U.S. Government Income Trust - 4 - ► Best calendar quarter (Q1 2009): 7.87%. ► Worst calendar quarter (Q3 2008): -3.49% Average Annual Total Returns After Sales Charges (for periods ending 12/31/12) Past 1 year Past 5 years Past 10 years Class M shares before taxes -0.31% 5.95% 4.68% Barclays GNMA Index (no deduction for fees, expenses or 2.42% 6.03% 5.21% taxes) (6) Fees and expenses The following table describes the fees and expenses investors may pay if they buy and hold shares of the Fund. An investor may qualify for sales charge discounts if the investor and the investor’s family invest, or agree to invest in the future, at least $100,000 in class A shares (not available in Japan) or $50,000 in class M shares of Putnam Funds. Shareholder Fees (fees paid directly from an investor’s investment) Maximum sales charge (load) imposed on purchases (as a percentage 3.25% / 3.40% * of offering price) Maximum deferred sales charge (load) (as a percentage of original 0.40%* * purchase price or redemption proceeds, whichever is lower) * Percentage after consumption tax applicable in Japan (3.25% before consumption tax). ** Applies only to certain redemptions of shares bought with no initial sales charge. U.S. Government Income Trust - 5 - Annual Fund Operating Expenses (expenses an investor pays each year as a percentage of the value of the investor’s investment) Management Distribution Other Total Fees and Service Expenses Annual Fund (12b-1) Fees Operating Expenses Class M 0.41% 0.49%+ 0.20% 1.10% shares + Represents a blended rate. (7) Example The following hypothetical example is intended to help investors compare the cost of investing in the Fund with the cost of investing in other funds. It assumes that investors invest $10,000 in the Fund for the time periods indicated and then redeem all their shares at the end of those periods. It assumes a 5% return on an investor’s investment each year and that the Fund’s operating expenses remain the same. An investor’s actual costs may be higher or lower. 1 year 3 years 5 years 10 years Class M shares $434 $663 $911 $1,622 Portfolio turnover. The Fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the Fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses, or the above example, affect Fund performance. The Fund’s turnover rate in the most recent fiscal year was 512%. (8) Offerings other than in Japan Shares are simultaneously offered in the United States of America. U.S. Government Income Trust - 6 - PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (1) Objectives and Basic Nature of the Fund A. Name of the Fund: Putnam U.S. Government Income Trust (the “Fund”) B. Goal of the Fund The Fund seeks as high a level of current income as the Investment Management Company believes is consistent with preservation of capital. C. Authorized Shares There is no prescribed authorized number of Shares, and Shares may be issued from time to time. D. Form of the Fund Putnam U.S. Government Income Trust is a Massachusetts business trust organized on November 1, 1983. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The Fund is an open-end diversified management investment company with an unlimited number of authorized shares of beneficial interest, which may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. The Fund offers classes of shares with different sales charges and expenses. Only the Fund’s class M shares are currently offered in Japan. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the Fund were liquidated, would receive the net assets of the Fund. The Fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove the Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The Fund has voluntarily undertaken to hold a shareholder meeting every five years. The Fund’s most recent shareholder meeting was in 2009. If an investor owns fewer shares than the minimum set by the Trustees (presently 20 shares), the Fund may redeem the investor’s shares without the investor’s permission and send the investor the proceeds after providing the recordholder of these Fund shares with at least 60 days’ notice to attain the minimum. To the extent permitted by applicable law, the Fund may also redeem shares if investors own more shares than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and future investors. E. Main Investment Strategies The Investment Management Company invests mainly in U.S. government bonds and U.S. Government Income Trust - 7 - securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Frannie Mae and Freddie Mac mortgage-backed bonds), and that have short-to long-term maturities. The Investment Management Company may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The Investment Management Company typically use to a significant extent derivatives, such as futures, options, and swap contracts, for both hedging and non-hedging purposes. Under normal circumstances, the Investment Management Company invests at least 80% of the Fund’s net assets in U.S. government securities. The Investment Management Company may invest up to 20% of the Fund’s net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that the Investment Management Company determines to be of comparable quality. This policy may be changed only after 60 days’ notice to shareholders. F. Main Risks It is important for investors to understand that investors can lose money by investing in the Fund. The prices of bonds in the Fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The risks associated with bond investments include interest rate risk, which means the prices of the Fund’s investments are likely to fall if interest rates rise. Bond investments are also subject to credit risk, which is the risk that the issuers of the Fund’s investments may default on payment of interest or principal. Credit risk is generally greater for debt not backed by the full faith and credit of the U.S. government, and interest rate risk is generally greater for longer-term bonds. Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. The Investment Management Company may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The Investment Management Company’s use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The Fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Please refer to “A. Risk Factor” under the section “3. Investment Risks” below for further detail. U.S. Government Income Trust - 8 - (2) History of the Fund November 1, 1983: Organization of the Fund as a Massachusetts business trust. Adoption of the Agreement and Declaration of the Trust. January 10, 1992: Adoption of the Amended and Restated Agreement and Declaration of Trust. November 12, 2007: Acquisition of the assets of Putnam Limited Duration Government Income Fund through a merger. U.S. Government Income Trust - 9 - U.S. Government Income Trust - 10 - B. Name and role in the Fund’s management by the Investment Management Company and related companies of the Fund, and summary of the agreements, etc. Name Role in the management Summary of the agreement, etc. of the Fund Putnam Investment Investment Management The Investment Management Management, LLC Company Company has entered into a Management Contract with the Fund as of January 1, 2010, which sets out that the Investment Management Company provides the Fund with investment management services and investment advisory services in relation to the Fund’s assets. Putnam Investments Limited Sub-Investment The Sub-Investment Management Management Company Company has entered into a Sub-Management Contract with the Investment Management Company effective January 30, 2010 in which the Sub-Investment Management Company agrees to act as sub-investment manager for a portion of the Fund’s assets. State Street Bank and Trust Custodian The Custodian has entered into the Company Sub-accounting Agent Master Custodian Agreement with the Fund as of January 1, 2007, which sets out that the Custodian serves as a custodian of the Fund’s assets. The Sub-accounting Agent has entered into the Master Sub-Accounting Services Agreement with the Investment Management Company as of January 1, 2007, which sets out that such agent serves as a sub-accounting agent of the Fund. Putnam Investor Services, Investor Servicing Agent The Investor Servicing Agent has Inc. entered into the Amended and Restated Investor Servicing Agreement with the Fund and with the Investment Management Company as of January 1, 2009, which sets out that the Investor Servicing Agent provides all services required by the Fund in connection with the establishment, maintenance and recording of shareholder accounts, including without limitation, all related tax and other reporting requirements, and the implementation of investment and redemption U.S. Government Income Trust - 11 - arrangements offered in connection with the sale of the Fund’s shares. Putnam Retail Management Principal Underwriter The Principal Underwriter has Limited Partnership entered into the Distributor’s Contract with the Fund as of August 3, 2007, which sets out that the Principal Underwriter distributes the shares of the Fund. Mitsubishi UFJ Morgan Distributor in Japan The Distributor in Japan has entered Stanley Securities Co., Ltd. into the Japan Dealer Sales Contract with Putnam Retail Management as of November 25, 1997, which sets out that the Distributor in Japan forwards sales and repurchase orders in Japan to Putnam Retail Management. Agent Company The Agent Company has entered into the Agent Company Agreement with the Fund as of November 6, 1997, which sets out that the Agent Company distributes prospectuses, makes public in Japan the daily net asset value per share of the Fund, and distributes any documents required to be prepared in accordance with the applicable laws and regulations of Japan. C. The Trustees The Trustees are responsible for generally overseeing the conduct of the Fund’s business. The Fund’s Agreement and Declaration of Trust provides that they shall have all powers necessary or convenient to carry out that responsibility. The number of Trustees is fixed by the Trustees and may not be less than three. A Trustee may be elected either by the Trustees or by the shareholders. At any meeting called for that purpose, a Trustee may be removed by the vote of two-thirds of the outstanding shares of the Fund. Each Trustee elected by the Trustees or the shareholders shall serve until he or she retires, resigns, is removed, or dies or until the next meeting of shareholders called for the purpose of electing Trustees and until the election and qualification of his or her successor. The Trustees of the Fund are authorized by the Agreement and Declaration of Trust to issue shares of the Fund in one or more series, each series being preferred over all other series in respect of the assets allocated to that series. The Trustees may, without shareholder approval, divide the shares of any series into two or more classes, with such preferences and special or relative rights and privileges as the Trustees may determine. Under the Agreement and Declaration of Trust, the shareholders shall have power, as and to the extent provided therein, to vote only (i) for the election of Trustees, to the extent provided therein (ii) for the removal of Trustees, to the extent provided therein (iii) with respect to any investment adviser, to the extent provided therein (iv) with respect to any termination of the Fund, to the extent provided therein (v) with respect to certain amendments of the Agreement and Declaration of Trust, (vi) to the same extent as the stockholders of a Massachusetts business corporation as to whether or not a court action, proceeding, or claim should or should not be brought or maintained derivatively or as a class U.S. Government Income Trust - 12 - action on behalf of the Fund or the shareholders, and (vii) with respect to such additional matters relating to the Fund as may be required by the Agreement and Declaration of Trust, the Bylaws of the Fund, or any registration of the Fund with the U.S. Securities and Exchange Commission (or any successor agency) or any state, or as the Trustees may consider necessary or desirable. Certain of the foregoing actions may, in addition, be taken by the Trustees without vote of the shareholders of the Fund. On any matter submitted to a vote of shareholders, all shares of the Fund then entitled to vote, except as otherwise provided in the Bylaws, are voted in the aggregate as a single class without regard to series or classes of shares, except (1) when required by the Investment Company Act of 1940, as amended, or when the Trustees shall have determined that the matter affects one or more series or classes of shares materially differently, shares are voted by individual series or class; and (2) when the Trustees have determined that the matter affects only the interests of one or more series or classes, then only shareholders of such series or classes are entitled to vote thereon. There is no cumulative voting in the election of Trustees. Meetings of shareholders may be called by the Clerk whenever ordered by the Trustees, the Chairman of the Trustees, or requested in writing by the holder or holders of at least one-tenth of the outstanding shares entitled to vote at the meeting. Written notice of any meeting of shareholders must be given by mailing the notice at least seven days before the meeting. Thirty percent of shares entitled to vote on a particular matter is a quorum for the transaction of business on that matter at a shareholders’ meeting, except that, where any provision of law or of the Agreement and Declaration of Trust permits or requires that holders of any series or class vote as an individual series or class, then thirty percent of the aggregate number of shares of that series or class entitled to vote are necessary to constitute a quorum for the transaction of business by that series or class. For the purpose of determining the shareholders of any class or series of shares who are entitled to vote or act at any meeting, or who are entitled to receive payment of any dividend or other distribution, the Trustees are authorized to fix record dates, which may not be more than 90 days before the date of any meeting of shareholders or more than 60 days before the date of payment of any dividend or other distribution. The Trustees are authorized by the Agreement and Declaration of Trust to adopt Bylaws not inconsistent with the Agreement and Declaration of Trust providing for the conduct of the business of the Fund. The Bylaws contemplate that the Trustees shall elect a Chairman of the Trustees, the President, the Treasurer, and the Clerk of the Fund, and that other officers, if any, may be elected or appointed by the Trustees at any time. The Bylaws may be amended or repealed, in whole or in part, by a majority of the Trustees then in office at any meeting of the Trustees, or by one or more writings signed by such a majority. Regular meetings of the Trustees may be held without call or notice at such places and at such times as the Trustees may from time to time determine. It shall be sufficient notice to a Trustee of a special meeting to send notice by mail at least forty-eight hours or by telegram at least twenty-four hours before the meeting or to give notice to him or her in person or by telephone at least twenty-four hours before the meeting. At any meeting of Trustees, a majority of the Trustees then in office shall constitute a quorum. Except as otherwise provided in the Agreement and Declaration of Trust or Bylaws, any action to be taken by the Trustees may be taken by a majority of the Trustees present at a meeting (a quorum being present), or by written consents of a majority of the Trustees then in office. Subject to a favorable majority shareholder vote (as defined in the Agreement and Declaration of Trust), the Trustees may contract for exclusive or nonexclusive advisory U.S. Government Income Trust - 13 - and/or management services with any corporation, trust, association, or other organization. The Agreement and Declaration of Trust contains provisions for the indemnification of Trustees, officers, and shareholders of the Fund under the circumstances and on the terms specified therein. The Fund may be terminated at any time by vote of shareholders holding at least two-thirds of the shares entitled to vote or by the Trustees by written notice to the shareholders. Any series of shares may be terminated at any time by vote of shareholders holding at least two-thirds of the shares of such series entitled to vote or by the Trustees by written notice to the shareholders of such series. The foregoing is a general summary of certain provisions of the Agreement and Declaration of Trust and Bylaws of the Fund, and is qualified in its entirety by reference to each of those documents. Trustees may be removed or replaced by, among other things, a resolution adopted by a vote of two-thirds of the outstanding shares at a meeting called for the purpose. In the event of vacancy, the remaining Trustees may fill such vacancy by appointing for the remaining term of the predecessor Trustee such other person as they in their discretion shall see fit. The Trustees may add to their number as they consider appropriate. The Trustees may elect and remove officers as they consider appropriate. D. Putnam Investment Management, LLC (Investment Management Company) a. Law of Place of Incorporation The Investment Management Company is organized as a limited liability company under the laws of the State of Delaware, U.S.A. on November 29, 2000. Its investment advisory business is regulated under the Investment Advisers Act of 1940. Under the Investment Advisers Act of 1940, an investment adviser means, with certain exceptions, any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as part of a regular business, issues analyses or reports concerning securities. Investment advisers under the Act may not conduct their business unless they are registered with the U.S. Securities and Exchange Commission (the “SEC”). b. Outline of the Supervisory Authority The Investment Management Company is registered as an investment adviser under the Investment Advisers Act of 1940. c. Purpose of the Business The Investment Management Company’s primary business is investment management, which includes the buying, selling, exchanging and trading of securities of all descriptions on behalf of mutual funds in any part of the world. d. History of the Investment Management Company The Investment Management Company is one of America’s oldest and largest money management firms. The Investment Management Company’s staff of experienced portfolio managers and research analysts selects securities and constantly supervises the Fund’s portfolio. By pooling an investor’s money with that of other investors, a greater variety of securities can be purchased than would be the case individually: the resulting diversification helps reduce investment risk. The Investment Management Company has been managing mutual funds since 1937. Today, the firm serves as the Investment U.S. Government Income Trust - 14 - Management Company for the funds in the Putnam Family, with mutual fund assets of nearly $64.7 billion in aggregate net asset value and nearly 5 million shareholder accounts as of January 31, 2013. An affiliate of the Investment Management Company, The Putnam Advisory Company LLC, manages domestic and foreign institutional accounts and mutual funds, including the accounts of many Fortune 500 companies. Another affiliate of the Investment Management Company, Putnam Investments Limited, provides a full range of international investment advisory services to institutional and retail clients. Another affiliate, Putnam Investor Services, Inc., provides shareholder services to the Putnam funds. Total assets under management by Putnam entities, including assets of mutual funds and other clients, are over $133 billion as of January 31, 2013. Putnam Investment Management, LLC, Putnam Retail Management, Putnam Investments Limited and Putnam Investor Services, Inc. are subsidiaries of Putnam Investments, LLC, which is located at One Post Office Square, Boston, Massachusetts 02109 and an indirect subsidiary of Great-West Lifeco, Inc., a financial services holding company with operations in Canada, the United States and Europe and which is a member of the Power Financial Corporation group of companies. Power Financial Corporation, a global company with interests in the financial services industry, is a subsidiary of Power Corporation of Canada, a financial, industrial, and communications holding company, of which the Honorable Paul Desmarais, Sr., through a group of private holding companies which he controls, has voting control. e. Amount of Capital Stock (i) Amount of Members’ Equity of the Investment Management Company * (as of January 31, 2013) $133,355,163 (unaudited) (ii) Number of authorized shares of capital stock Not applicable. (iii) Number of outstanding shares of capital stock Not applicable. (iv) Amount of Members’ Equity for the past five years Year Amount of Members’ Equity End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 End of 2011 $135,510,826 End of 2012 $128,729,350 + * Consisits of Contributed Capital and Retained Earnings only. Excludes accumulated comprehensive income and Parent Company relationship. + The figure is unaudited. f. Structure of the Management of the Investment Management Company The Investment Management Company is ultimately managed by its managing member. The investment performance and portfolio of each Fund is overseen by its U.S. Government Income Trust - 15 - Board of Trustees at least 75% of whom are independent, which means they are not officers of the Fund or affiliated with the Investment Management Company. The basis for the Trustees’ approval of the Fund’s management contract and sub-management contract is discussed in the Fund’s annual report to shareholders dated September 30, 2012 and filed with the SEC. In selecting portfolio securities for the Fund, the Investment Management Company looks for securities that represent attractive values based on careful issue-by-issue credit analysis. g. Information Concerning Major Stockholders As of January 31, 2013, all the outstanding interests of the Investment Management Company were owned by Putnam Investments, LLC. (4) Outline Of Laws Regulating The Fund In The Jurisdiction Where Established The Fund was created under, and is subject to, the laws of The Commonwealth of Massachusetts. The sale of the Fund’s shares is subject to, among other things, the Securities Act of 1933, as amended, and certain state securities laws. The Fund has elected and intends to qualify each year to be taxed as a regulated investment company under the United States Internal Revenue Code of 1986, as amended (the “Code”). The following is a broad outline of certain principal statutes regulating the operations of the Fund in the U.S.: a. Massachusetts General Laws, Chapter 182 – Voluntary Associations and Certain Trusts A copy of the declaration of trust must be filed with the Secretary of State of The Commonwealth of Massachusetts and the Clerk of every city or town where the trust has a usual place of business. Any amendment of the declaration of trust must be filed with the Secretary and the Clerk within thirty days after the adoption of such amendment. A trust must annually file with the Secretary of State on or before June 1 a report providing the name of the trust, its address, number of shares outstanding and the names and addresses of its trustees. Penalties may be assessed against the trust for failure to comply with certain of the provisions of Chapter 182. b. Investment Company Act of 1940 The Investment Company Act of 1940, as amended (the “1940 Act”), in general, requires investment companies to register as such with the SEC, and to comply with a number of substantive regulations of their operations. The 1940 Act requires an investment company, among other things, to provide periodic reports to its shareholders. c. Securities Act of 1933 The Securities Act of 1933, as amended (the “1933 Act”), regulates many sales of securities. The 1933 Act, among other things, imposes various registration requirements upon sellers of securities and provides for various liabilities for failures to comply with its provisions or in respect of other specified matters. U.S. Government Income Trust - 16 - d. Securities Exchange Act of 1934 The Securities Exchange Act of 1934, as amended (the “1934 Act”), regulates a variety of matters involving, among other things, the secondary trading of securities, periodic reporting by the issuers of securities, and certain of the activities of transfer agents and brokers and dealers. e. The Internal Revenue Code An investment company is generally an entity subject to U.S. federal income taxation under the Code. However, under Subchapter M of the Code, an investment company may be relieved of federal taxes on income and gains it distributes to shareholders if it qualified as a “regulated investment company” and meets all other necessary requirements. f. Other laws The Fund is subject to the provisions of other laws, rules, and regulations applicable to the Fund or its operations, such as various state laws regarding the sale of the Fund’s shares. (5) Outline Of Disclosure System (a) Disclosure in U.S.A. (i) Disclosure to Shareholders In accordance with the 1940 Act, the Fund is required to send to its shareholders annual and semiannual reports containing financial information. (ii) Disclosure to the SEC The Fund has filed a registration statement with the SEC on Form N-1A; the Fund updates that registration statement periodically in accordance with the 1940 Act. (b) Disclosure in Japan a. Disclosure Required by Law (i) Disclosure required under the Financial Instruments and Exchange Law: When the Fund intends to offer the Shares amounting to more than a certain specific amount in yen in Japan, it shall submit to the Director of Kanto Local Finance Bureau securities registration statements. The said documents are made available for public inspection for investors and any other persons who desire on the electronic disclosure for investors’ NET work regarding disclosure materials such as annual securities report pursuant to the Financial Instruments and Exchange Law of Japan (“EDINET”), etc. The Distributor or the Sales Handling Company of the Shares shall deliver to the investors a Mandatory Prospectus (which means the prospectus required to be delivered to each investor prior to or concurrently with subscription of Shares pursuant to the provisions of the Financial Instruments and Exchange Law). Further, they shall also deliver to each investor a Prospectus on Request (which means the prospectus required to be delivered upon request from investors pursuant to the provisions of the Financial Instruments and Exchange Law). For the purpose of disclosure of the financial conditions, etc., the Trustees shall submit to the Director of Kanto Local Finance Bureau of the Ministry of Finance securities reports within 6 months of the end of each fiscal year, semi-annual reports within 3 months of the end of each semi-annual period and extraordinary reports from time to time when changes occur as to material subjects of the Fund. These documents are available for public inspection for the investors and any other persons who desire at the Kanto Local U.S. Government Income Trust - 17 - Finance Bureau of the Ministry of Finance or on EDINET, etc. (ii) Notifications, etc. under the Law Concerning Investment Trusts and Investment Corporations: If the Investment Management Company conducts the business of offering for subscription of shares of the Fund, it must file in advance certain information relating to the Fund with the Commissioner of Financial Services Agency under the Law Concerning Investment Trusts and Investment Companies (the Law No. 198, 1951) (hereinafter referred to as the “Investment Trusts Law”). In addition, if the Investment Management Company intends any amendment to the Declaration of Trust of the Fund, or in certain other prescribed cases, it must file in advance the contents of such amendment and the reasons thereof, etc. with the Commissioner of Financial Services Agency. Further, the Investment Management Company must prepare the Management Report on the described matters concerning the assets of the Fund under the Investment Trusts Law immediately after the end of each calculation period of the Fund and must file such Report with the Commissioner of Financial Services Agency. b. Disclosure to Japanese Shareholders: If the Trustees intend to make any amendment to the Agreement and Declaration of Trust of the Fund and amendment is significant or in certain other prescribed cases, they must provide in advance a written notice of such amendment and the reasons, etc. to all Japanese Shareholders known to the Sales Handling Companies in Japan. The Japanese Shareholders will be notified of the material facts which would change their position through the Distributor or the Sales Handling Company. The above described Management Report on the Fund will be sent to the shareholders known in Japan. (6) Outline Of The Supervisory Authorities Among the regulatory authorities having jurisdiction over the Fund or certain of its operations are the SEC and state regulatory agencies or authorities. a. The SEC has broad authority to oversee the application and enforcement of U.S. federal securities laws, including the 1940 Act, the 1933 Act, and the 1934 Act, among others, to the Fund. The 1940 Act provides the SEC broad authority to inspect the records of investment companies, to exempt investment companies or certain practices from the provisions of the 1940 Act, and otherwise to enforce the provisions of the 1940 Act. b. State authorities typically have broad authority to regulate the offering and sale of securities to their residents or within their jurisdictions and the activities of brokers, dealers, or other persons directly or indirectly engaged in related activities. 2. INVESTMENT POLICY (1) Basic Policy for Investment The Investment Management Company pursues the Fund’s goal to seek as high a level of current income as the Investment Management Company believes is consistent with preservation of capital. Changes in policies. The Trustees may change the Fund’s goal, investment strategies and U.S. Government Income Trust - 18 - other policies without shareholder approval, except as otherwise provided. (2) Investment Objectives The Investment Management Company invests mainly in U.S. government bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Frannie Mae and Freddie Mac mortgage-backed bonds), and that have short-to long-term maturities. The Investment Management Company may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The Investment Management Company typically use to a significant extent derivatives, such as futures, options, and swap contracts, for both hedging and non-hedging purposes. Under normal circumstances, the Investment Management Company invests at least 80% of the Fund’s net assets in U.S. government securities. The Investment Management Company may invest up to 20% of the Fund’s net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that the Investment Management Company determines to be of comparable quality. This policy may be changed only after 60 days’ notice to shareholders. (3) Management Structure of the Fund THE FUND’S TRUSTEES As shareholders of a mutual fund, investors have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds’ Board of Trustees oversees the general conduct of the Fund’s business and represents the interests of the Putnam fund shareholders. At least 75% of the members of the Putnam Funds’ Board of Trustees are independent, which means they are not an officer of the Fund or affiliated with the Investment Management Company. The Trustees periodically review the Fund’s investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to the Investment Management Company and its affiliates for providing or overseeing these services, as well as the overall level of the Fund’s operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of the Investment Management Company and its affiliates. THE FUND’S INVESTMENT MANAGER The Trustees have retained Putnam Management, which has managed mutual funds since 1937, to be the Fund’s investment manager, responsible for making investment decisions for the Fund and managing the Fund’s other affairs and business. The basis for the Trustees’ approval of the Fund’s management contract and the sub-management contract described below is discussed in the Fund’s annual report to shareholders dated September 30, 2012. Putnam Management has retained its affiliate Putnam Investments Limited U.S. Government Income Trust - 19 - (“PIL”) to make investment decisions for such Fund assets as may be designated from time to time for its management by Putnam Management. Putnam Management (and not the Fund) will pay a quarterly sub-management fee to PIL for its services at the annual rate of 0.40% of the average aggregate net asset value of any Fund assets managed by PIL. PIL, which provides a full range of international investment advisory services to institutional clients, is located at Cassini House, 57-59 St James’s Street, London, England, SW1A 1LD. Pursuant to this arrangement, Putnam investment professionals who are based in foreign jurisdictions may serve as portfolio managers of the Fund or provide other investment services, consistent with local regulations. Portfolio Managers The officers of the Investment Management Company identified below are primarily responsible for the day-to-day management of the Fund’s portfolio. Portfolio managers Joined Employer Positions over past five years fund Michael Salm 2007 The Investment Co-Head of Fixed Income. Management Previously, Team Leader, Liquid Company Markets and Mortgage Specialist. 1997-Present Daniel Choquette 2005 The Investment Portfolio Manager. Management Previously, Investment Strategist. Company 2002-Present Note: The above information is as of the end of February 2013 and may change in the future. Compensation of portfolio managers. The Investment Management Company’s goal for its products and investors is to deliver strong performance versus peers or performance ahead of the applicable benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of the Investment Management Company as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For the Fund, the Investment Management Company evaluates performance based on the Fund’s peer ranking in the Lipper GNMA Funds Category, which is based on pre-tax performance. Ownership of securities The dollar range of shares of the Fund owned by each portfolio manager at the end of the Fund’s last fiscal year, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: U.S. Government Income Trust - 20 - Portfolio managers Dollar range of shares owned Michael Salm $10,001 - $50,000 Daniel Choquette $0 Structure of Fund Management (a) Investment Team At the Investment Management Company, a fixed income team of about 70 investment professionals is organized into specialized sector teams and integrated research teams with a centralized portfolio construction and risk management platform. (b) Investment Process The Fixed Income Team thinks of structured securities as being arrayed along a continuum representing pure interest rate or prepayment risk (agency market) at one extreme and pure credit risk (non-agency market) at the other. Putnam U.S. Government Income Trust seeks to outperform its benchmark, the Barclays GNMA Index, through strategies that target prepayment risk across the below spectrum. Due to the option-related valuations and extensive structuring of cash flows within the mortgage sectors, sophisticated models and quantitative techniques are essential for relative value and risk measurement. The Fixed Income Team believes that there is generally an over-reliance on industry standard pricing models which are applied without sufficient understanding of the underlying model assumptions or sufficient scrutiny of the validity of the underlying data used. Because of this the Fixed Income Team believes that there is systematic mis-valuation of many of these securities. The Fixed Income Team believes that the depth, strength and specialist focus of our team, along with the intelligent use of our proprietary valuation models, give the Fixed Income Team a competitive advantage in this sector. U.S. Government Income Trust - 21 - (c) Management of Fund Business Performance and Analytics Team Independently from the Investment Division, the Performance and Analytics Team executes performance measurement of the Fund, and reports to the Chief of Operations. Legal and Compliance Division Independently from the Investment Division, the Legal and Compliance Division monitors portfolio holdings, trading compliance and Fund investment restriction compliance. These matters are monitored and resolved according to the Investment Management Company’s broad-based compliance policies and procedures and applicable legal requirements. The Legal and Compliance Division reports directly to senior management, and not to the Investment Division or other business divisions. Risk and Portfolio Analysis Group The Investment Management Company has also established an independent Risk & Portfolio Analysis Group (“RPAG”). RPAG is part of the Investment Division and is charged with identifying, monitoring, and assessing risk factors and contracts across the Investment Management Company’s investment activities. RPAG and its head do not have direct responsibility for the management of clients portfolios. This organizational structure is intended to facilitate an unbiased assessment of risk. Internal and external inspections Various aspects of the operations of the Investment Management Company, including its management of the Fund, are included in the scope of internal audits performed by the Investment Management Company’s internal audit function, which conducts a broad spectrum of audits developed using a risk-based approach. The internal audit function tracks and tests the remediation of its recommendations and provides reports to Senior Management. In addition, various aspects of the internal control environment of the Investment Management Company and its affiliates are subject to review by a third-party audit firm on a periodic basis. U.S. Government Income Trust - 22 - As noted above, the Investment Management Company’s business operations (including not only investment compliance, but other key areas such as distribution/sales and operations) are subject to ongoing monitoring by the Investment Management Company’s Legal and Compliance Division, which consists of a variety of sub-groups covering different areas of the business. The Investment Management Company is further subject to regulation and inspection by the SEC. All employees of the Investment Management Company are bound by the Investment Management Company’s Code of Ethics, which includes certain restrictions on personal investing and disclosure requirements. Additional requirements under the Code of Ethics apply to investment professionals of the Investment Management Company. Compliance with the Code of Ethics is monitored on an ongoing basis by the Legal and Compliance Division. Oversight of third parties Service providers of the Fund (Investor Servicing Agent, Custodian and Sub-Accounting Agent and Principal Underwriter) as described in “1. NATURE OF THE FUND, (3) Structure of the Fund” above, are monitored by the Investment Management Company, through each contract with the relevant service provider. These contracts may be terminated under certain circumstances. (Because the Principal Underwriter and Investor Servicing Agent are affiliates of the Investment Management Company, they are subject to the same control and compliance environment as the Investment Management Company and are not third-party service providers.) The Investment Management Company seeks to monitor the level of service provided to the Fund by third-party providers in the first instance through ongoing contacts between Operations professionals of the Investment Management Company and the relevant service providers. (4) Distribution Policy: The Fund normally distributes any net investment income monthly and any net realized capital gains annually. The payment of distributions to Japanese investors will be made around the end of each month by Distributor. Note: The above statement will not guarantee the payment of future distributions and the amount thereof. (5) Investment Restrictions: Except as otherwise specifically designated, the investment restrictions described in this document and the Japanese prospectus are not fundamental investment restrictions. The Trustees may change any non-fundamental restrictions without shareholder approval. As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities, the Fund may not and will not: (i) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (Note) (ii) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (iii) Purchase or sell real estate, although it may purchase securities which are secured by or represent interests in real estate. U.S. Government Income Trust - 23 - (iv) Purchase or sell commodities or commodity contracts, except that the Fund may purchase and sell financial futures contracts and options, and may enter into foreign exchange contracts and other financial transactions not involving physical commodities. (v) Make loans, except by purchase of debt obligations in which the Fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (vi) With respect to 75% of its total assets, invest in the securities of any issuer if, immediately after such investment, more than 5% of the total assets of the Fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (vii) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (viii) Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the Fund’s total assets would be invested in any one industry. (ix) Issue any class of securities which is senior to the Fund’s shares of beneficial interest, except for permitted borrowings. Note: So long as shares of the Fund are being offered for sale by the Fund in Japan, the Fund may not borrow money in excess of 10% of the value of its total assets. The 1940 Act provides that a “vote of a majority of the outstanding voting securities” of the Fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding Fund shares, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding Fund shares are represented at the meeting in person or by proxy. For purposes of the Fund’s fundamental policy on industry concentration (viii above), the Investment Management Company determines the appropriate industry categories and assigns issuers to them, informed by a variety of considerations, including relevant third party categorization systems. Industry categories and issuer assignments may change over time as industry sectors and issuers evolve. Portfolio allocations shown in shareholder reports and other communications may use broader investment sectors or narrower sub-industry categories. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval: (1) The Fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Fund (or the person designated by the Trustees of the Fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the Fund’s net assets (taken at current value) would be invested in securities described in (a), (b) and (c). In connection with the offering of its shares in Japan, the Fund has undertaken to the U.S. Government Income Trust - 24 - Japanese Securities Dealers Association that the Fund will not: (a) invest more than 15% of its net assets in securities that are not traded on an official financial instruments exchange or other regulated market, including, without limitation, the National Association of Securities Dealers Automated Quotation System (this restriction shall not be applicable to bonds determined by the Investment Management Company to be liquid and for which a market price (including a dealer quotation) is generally obtainable or determinable); (b) borrow money in excess of 10% of the value of its total assets; (c) make short sales of securities in excess of the Fund’s net asset value; and (d) together with other mutual funds managed by the Investment Management Company, acquire more than 50% of the outstanding voting securities of any issuer. If the undertaking is violated, the Fund will, promptly after discovery, take such action as may be necessary to cause the violation to cease, which shall be the only obligation of the Fund and the only remedy in respect of the violation. This undertaking will remain in effect as long as shares of the Fund are qualified for offer or sale in Japan and such undertaking is required by the Japanese Securities Dealers Association as a condition of such qualification. Also in connection with the Fund’s offering of its shares in Japan, the Fund has adopted the following non-fundamental investment restriction. The Fund will not invest in equity securities or warrants except that the Fund may invest in or hold preferred securities if and to the extent that such securities are characterized as debt for purposes of determining the Fund’s status as a “bond investment trust” under the Income Tax Law of Japan. There can be no assurance that the Fund will be able to invest in such preferred securities and such investments can be made only to the extent they are consistent with the Fund’s policy of investing only in U.S. government securities. Notwithstanding the foregoing restriction, the Fund may invest in asset-backed, hybrid and structured bonds and notes if consistent with the Fund’s policy of investing only in U.S. government securities. These investments may entail significant risks that are not associated with a similar investment in a traditional debt instrument. The risks of a particular investment of this type will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the interest rate or return is linked, which may include equity securities. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. 3. INVESTMENT RISKS It is important to keep in mind that risk and reward generally go hand in hand, the higher the potential reward, the greater the risk. The Investment Management Company pursues the Fund’s goal by investing mainly in U.S. government bonds and securitized debt instruments, although it may also invest in mortgage-backed and asset-backed securities that are privately issued and not supported by the credit of any government agency or instrumentality. A. Risk Factors Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing U.S. Government Income Trust - 25 - debt instruments. Changes in a debt instrument’s value usually will not affect the amount of interest income paid to the Fund, but will affect the value of the Fund’s shares. Interest rate risk is generally greater for investments with longer maturities. In evaluating the potential performance of an investment in the Fund, investors may find it useful to compare the Fund’s current dividend rate with its “yield”, which is computed on a yield-to-maturity basis in accordance with the SEC regulations and which reflects amortization of market premiums. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, the Investment Management Company might have to reinvest the proceeds in an investment offering a lower yield, and therefore the Fund might not benefit from any increase in value as a result of declining interest rates. Credit risk. U.S. government investments generally have the least credit risk but are not completely free of credit risk. U.S. government securities that are not backed by the full faith and credit of the United States, such as federal agency bonds, are subject to higher credit risk. Other bonds or securitized debt instruments in which the Fund may invest are subject to varying degrees of risk. These risk factors may include the creditworthiness of the issuer and, in the case of mortgage-backed securities, the ability of the underlying borrowers to meet their obligations. Prepayment Risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securitized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily or as a result of refinancing or foreclosure. The Investment Management Company may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. Such investments may increase the volatility of the Fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Asset-backed securities are subject to risks similar to those of mortgage-backed securities. Derivatives. The Investment Management Company may engage in a variety of transactions involving derivatives, such as futures, options and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments or indexes. The Investment Management Company may make use of "short" derivatives positions, the values of which typically move in the opposite direction from the price of the underlying investment, pool of investments or index. The Investment Management Company may use derivatives both for hedging and non-hedging purposes. For example, the Fund may use derivatives to increase or decrease the Fund’s exposure to long- or short-term interest rates (in the United States or U.S. Government Income Trust - 26 - abroad) or as a substitute for a direct investment in the securities of one or more issuers. However, the Investment Management Company may also choose not to use derivatives, based on the Investment Management Company’s evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on the Investment Management Company’s ability to manage these sophisticated instruments. Some derivatives are “leveraged,” which means that they provide the Fund with investment exposure greater than the value of the Fund’s investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the Fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Other investments. In addition to the main investment strategies described above, the Investment Management Company may make other types of investments, such as investments in zero-coupon bonds. These practices may be subject to other risks. Alternative strategies. At times the Investment Management Company may judge that market conditions make pursuing the Fund’s usual investment strategies inconsistent with the best interests of its shareholders. The Investment Management Company then may temporarily invest some or all of the Fund’s assets using alternative strategies, such as taking defensive positions, that are mainly designed to limit losses. However, the Investment Management Company may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the Fund to miss out on investment opportunities, and may prevent the Fund from achieving its goal. Changes in policies. The Trustees may change the Fund’s goal, investment strategies and other policies without shareholder approval, except as otherwise provided. Portfolio turnover rate. The Fund’s portfolio turnover rate measures how frequently the Fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that the Fund sold and replaced securities valued at 100% of the Fund’s assets within a one-year period. From time to time the Fund may engage in frequent trading. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. The Fund’s portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. B. Structure of the Risk Management The Fund builds risk management into the investment process. The Fund identifies U.S. Government Income Trust - 27 - areas of potential risk and then puts the policies, procedures and controls in place - including oversight by a Risk Management Committee - to actively manage those risks. Policy on excessive short-term trading Risks of excessive short-term trading. Excessive short-term trading activity may reduce the Fund’s performance and harm all Fund shareholders by interfering with portfolio management, increasing the Fund’s expenses and diluting the Fund’s net asset value. Depending on the size and frequency of short-term trades in the Fund’s shares, the Fund may experience increased cash volatility, which could require the Fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase the Fund’s brokerage and administrative costs and, for investors in taxable accounts, may increase taxable distributions received from the Fund. Fund policies. In order to protect the interests of long-term shareholders of the Fund, the Investment Management Company and the Fund’s Trustees have adopted policies and procedures intended to discourage excessive short-term trading. The Fund seeks to discourage excessive short-term trading by using fair value pricing procedures to value investments under some circumstances. In addition, the Investment Management Company monitors activity in those shareholder accounts about which it possesses the necessary information in order to detect excessive short-term trading patterns and takes steps to deter excessive short-term traders. Account monitoring. The Investment Management Company’s Compliance Department currently uses multiple reporting tools to detect short-term trading activity occurring in accounts for investors held directly with the Putnam funds as well as within accounts held through certain financial intermediaries. The Investment Management Company measures excessive short-term trading in the Fund by the number of “round trip” transactions above a specified dollar amount within a specified period of time. A “round trip” transaction is defined as a purchase or exchange into a fund followed, or preceded by, a redemption or exchange out of the same fund. Generally, if an investor has been identified as having completed two “round trip” transactions with values of at least $10,000 within a rolling 90-day period, the Investment Management Company will issue the investor and/or his or her financial intermediary, if any, a written warning. In addition, the Investment Management Company will communicate instances of excessive short-term trading to the compliance staff of an investor’s financial representative, if one is identified in the Investment Management Company’s records of the account. The Investment Management Company’s practices for measuring excessive short-term trading activity and issuing warnings may change from time to time. Certain types of transactions are exempt from monitoring, such as those in connection with systematic investment or withdrawal plans and reinvestment of dividend and capital gain distributions. Account restrictions. In addition to these monitoring practices, the Investment Management Company and the Fund reserve the right to reject or restrict purchases or exchanges for any reason. Continued excessive short-term trading activity by an investor or intermediary following a warning may lead to the termination of the exchange privilege for that investor or intermediary. The Investment Management Company or the Fund may determine that an investor’s trading activity is excessive or otherwise potentially harmful based on various factors, including an investor’s or financial intermediary’s trading history in U.S. Government Income Trust - 28 - the Fund, other Putnam funds or other investment products, and may aggregate activity in multiple accounts in the Fund or other Putnam funds under common ownership or control for purposes of determining whether the activity is excessive. If the Fund identifies an investor or intermediary as a potential excessive trader, it may, among other things, require future trades to be submitted by mail rather than by phone or over the Internet, impose limitations on the amount, number, or frequency of future purchases or exchanges, or temporarily or permanently bar the investor or intermediary from investing in the Fund or other Putnam funds. The Fund may take these steps in its discretion even if the investor’s activity may not have been detected by the Fund’s current monitoring parameters. Limitations on the Fund’s policies. There is no guarantee that the Fund will be able to detect excessive short-term trading in all accounts. For example, the Investment Management Company currently does not have access to sufficient information to identify each investor’s trading history, and in certain circumstances there are operational or technological constraints on its ability to enforce the Fund’s policies. In addition, even when the Investment Management Company has sufficient information, its detection methods may not capture all excessive short-term trading. In particular, many purchase, redemption and exchange orders are received from financial intermediaries that hold omnibus accounts with the Fund. Omnibus accounts, in which shares are held in the name of an intermediary on behalf of multiple beneficial owners, are a common form of holding shares among retirement plans and financial intermediaries such as brokers, advisers and third-party administrators. The Fund is generally not able to identify trading by a particular beneficial owner within an omnibus account, which makes it difficult or impossible to determine if a particular shareholder is engaging in excessive short-term trading. The Investment Management Company monitors aggregate cash flows in omnibus accounts on an ongoing basis. If high cash flows or other information indicate that excessive short-term trading may be taking place, the Investment Management Company will contact the financial intermediary, plan sponsor or recordkeeper that maintains accounts for the beneficial owner and attempt to identify and remedy any excessive trading. However, the Fund’s ability to monitor and deter excessive short-term traders in omnibus accounts ultimately depends on the capabilities and cooperation of these third-party financial firms. A financial intermediary or plan sponsor may impose different or additional limits on short-term trading. 4. FEES, ETC. AND TAX (1) Sales Charge The sales charge in Japan shall be 3.15% (3.00% before consumption tax) of the amount obtained by deduction of the amount equivalent to 3.00% of the public offering price from such price (hereinafter referred to as the “Sales Price”). The public offering price means the amount calculated by dividing the net asset value by (1 - 0.0325) and rounded to three decimal places. Please refer to “II. Management and Administration, 1. SUBSCRIPTION (SALES) PROCEDURES” hereof. (2) Redemption Fee A deferred sales charge of 0.40% may apply to Class M shares purchased without an initial sales charge outside of Japan for certain rollover IRA accounts if redeemed within one year of purchase. Deferred sales charges will be based on the lower of the shares’ cost and current net asset value (“NAV”). Shares not subject to any charge will be redeemed first, followed by shares held longest. Investors may sell shares acquired by reinvestment of distributions U.S. Government Income Trust - 29 - without a sales charge at any time. (3) Management Fees, etc.: A. Management Fee Under a management contract effective January 1, 2010, the Fund pays a monthly fee to the Investment Management Company. The fee is calculated by applying a rate to the Fund’s average net assets for the month. The rate is based on the monthly average of the aggregate net assets of all open-end funds sponsored by the Investment Management Company, (excluding fund assets that are invested in other Putnam funds (“Total Open-End Mutual Fund Average Net Assets”), as determined at the close of each business day during the month, as set forth below: 0.550% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.500% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.450% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.400% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.350% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.330% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.320% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.315% of any excess thereafter. Under the Fund’s prior management contract dated August 3, 2007, the Fund paid a quarterly fee to the Investment Management Company based on the average net assets of the Fund, as determined at the close of each business day during the quarter, at the annual rate of: 0.57% of the first $500 million of average net assets; 0.475% of the next $500 million of average net assets; 0.4275% of the next $500 million of average net assets; and 0.38% of any excess over $1.5 billion. For the past three fiscal years, pursuant to the applicable management contract, the Fund incurred the following fees: Fiscal Year Management fee paid Amount of management Amount management fee waived fee would have been without waivers 2012 $6,537,443 $0 $6,537,443 2011 $6,326,595 $0 $6,326,595 2010 $5,846,775 $292,298 $6,139,073 B. Sub-Investment Management Company Fee Pursuant to the terms of a sub-management agreement between the Investment Management Company and the Sub-Investment Management Company, the Investment Management Company (and not the Fund) will pay a quarterly sub-management fee to the Sub-Investment Management Company for its services at the annual rate of 0.40% of the average aggregate net asset value of any fund assets managed by the Sub-Investment Management company. C. Custodian Fee and Charges of the Investor Servicing Agent U.S. Government Income Trust - 30 - State Street Bank and Trust Company (“State Street”) is responsible for safeguarding and controlling the Fund’s cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the Fund’s investments, serving as the Fund’s Non-U.S. custody manager, providing reports on Non-U.S. securities depositaries, making payments covering the expenses of the Fund and performing other administrative duties. State Street does not determine the investment policies of the Fund or decide which securities the Fund will buy or sell. State Street has a lien on the Fund’s assets to secure charges and advances made by it. The Fund may from time to time enter into brokerage arrangements that reduce or recapture Fund expenses, including custody expenses. The Fund also has an offset arrangement that may reduce the Fund’s custody fee based on the amount of cash maintained by its custodian. The Fund’s Investor Servicing Agent (transfer, plan and dividend disbursing agent) receives fees that are paid monthly by the Fund as an expense of all its shareholders. The fee paid to the Investor Servicing Agent, subject to certain limitations, is based on the Fund’s retail asset level, the number of shareholder accounts in the Fund and the level of defined contribution plan assets in the Fund. Through at least June 30, 2013, investor servicing fees for the Fund will not exceed an annual rate of 0.320% of the Fund’s average assets. During the 2012 fiscal year, the Fund incurred $2,422,731 in fees for investor servicing provided by the Investor Servicing Agent. D. Fees under Class M Distribution Plan The Class M distribution plan provides for payments by the Fund to Putnam Retail Management at the annual rate of up to 1.00% of average net assets attributable to Class M shares. The Trustees currently limit payments under the Class M plan to the annual rate of 0.50% of such assets. Because these fees are paid out of the Fund’s assets on an ongoing basis, they will increase the cost of an investor’s investment. Putnam Retail Management makes quarterly payments to MUMS and other dealers at an annual rate of 0.40% of the average net asset value of Class M shares attributable to shareholders for whom MUMS and other dealers are designated as the dealer of record. The Fund makes payments under the Class M distribution plan to Putnam Retail Management to compensate Putnam Retail Management for services provided and expenses incurred by it for purposes of promoting the sale of the Fund’s Class M shares, reducing redemptions of shares or maintaining or improving services provided to shareholders by Putnam Retail Management and investment dealers. Putnam Retail Management compensates qualifying dealers (including, for this purpose, certain financial institutions) for sales of shares and the maintenance of shareholder accounts. Putnam Retail Management may suspend or modify its payments to dealers. For the fiscal year ending September 30, 2012, the Fund paid 12b-1 fees under the distribution plan of $120,188 to Putnam Retail Management for Class M shares. (4) Other Expenses The Fund pays all expenses not assumed by the Investment Management Company, including Trustees’ fees, auditing, legal, custodial, investor servicing and shareholder reporting expenses, and payments under its distribution plans (which differ by the relevant class of shares). The Fund also reimburses the Investment Management Company for administrative services during fiscal 2012, including compensation of certain Fund officers and contributions to the Putnam Retirement Plan for their benefit. The total reimbursement is U.S. Government Income Trust - 31 - determined annually by the Trustees and was $49,535 for fiscal 2012, of which $38,027 represents a portion of total reimbursement for compensation and contributions. The Investment Management Company places all orders for the purchases and sale of portfolio investments for the Fund, and buys and sells investments for the Fund, through a substantial number of brokers and dealers. In selecting broker-dealers to execute the Fund’s portfolio transactions, the Investment Management Company uses its best efforts to obtain for the Fund the most favorable price and execution reasonably available under the circumstances, except to the extent it may be permitted to pay higher brokerage commissions. During fiscal 2010, 2011 and 2012, the Fund paid $156,462, $117,076 and $13,596 in brokerage commissions, respectively. Portfolio holdings. For more specific information on the Fund’s portfolio, investors may visit the Putnam Investments website, putnam.com/individual, where the Fund’s top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the Fund files a Form N-CSR or N-Q with the SEC for the period that includes the date of the information, after which such information can be found on the SEC’s website at http://www.sec.gov. Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of Fund business. Subject to such policies as the Trustees may determine, the Investment Management Company furnishes a continuing investment program for the Fund and makes investment decisions on its behalf. Subject to the control of the Trustees, the Investment Management Company also manages the Fund’s other affairs and business. The table below shows the value of each Trustee’s holdings in the Fund and in all of the Putnam Funds as of December 31, 2012. Name of Trustee Dollar range of Putnam U.S. Aggregate dollar range of Government Income Trust shares held in all of the shares owned Putnam funds overseen by Trustee Liaquat Ahamed $1-$10,000 over $100,000 Ravi Akhoury $1-$10,000 over $100,000 Barbara M. Baumann $1-$10,000 over $100,000 Jameson A. Baxter $10,001-$50,000 over $100,000 Charles B. Curtis $50,001-$100,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Katinka Domotorffy $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow $1-$10,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III $50,001-$100,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 * Robert L. Reynolds $1-$10,000 over $100,000 U.S. Government Income Trust - 32 - * Trustee who is an “interested person” (as defined in the Investment Company Act of 1940) of the Fund, the Investment Management Company and Putnam Retail Management. Mr. Reynolds is deemed an “interested person” by virtue of his positions as an officer of the Fund, the Investment Management Company and Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of the Fund and each of the other Putnam funds. None of the other Trustees is an “interested person.” Each independent Trustee of the Fund receives an annual retainer fee and an additional fee for each Trustees meeting attended. Independent Trustees also are reimbursed for expenses they incur relating to their services as Trustees. All of the current independent Trustees of the Fund are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the Fund, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least four business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met, during the Fund’s most recently completed fiscal year, are shown in the table below: Audit and Compliance Committee 9 Board Policy and Nominating Committee 8 Brokerage Committee 4 Contract Committee 8 Distributions Committee 8 Executive Committee 1 Investment Oversight Committees - Investment Oversight Committee A 8 Investment Oversight Committee B 8 Pricing Committee 8 The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by the Fund for fiscal 2012, and the fees paid to each Trustee by all of the Putnam funds for services rendered during calendar year 2012: U.S. Government Income Trust - 33 - Trustees/Year Aggregate Pension or Estimated Total compensation compensation retirement annual benefits from all Putnam from the Fund benefits from all funds accrued as part Putnam funds of Fund upon expenses retirement Liaquat N/A N/A N/A $94,288 Ahamed/2012 Ravi Akhoury/2009 $7,589 N/A N/A $303,000 Barbara M. $7,437 N/A N/A $297,000 Baumann/2010 Jameson A. $11,330 $2,469 $110,500 $442,063 Baxter/1994 Charles B. Curtis/2001 $7,437 $1,585 $113,900 $303,000 Robert J. $7,589 N/A N/A $303,000 Darretta/2007 Katinka N/A N/A N/A $106,288 Domotorffy/2012 John A. Hill/1985 $7,854 $4,271 $161,700 $297,000 Paul L. Joskow/1997 $7,437 $1,687 $113,400 $303,000 Elizabeth T. $5,102 $2,997 $108,000 $303,000 Kennan/1992 Kenneth R. $8,053 N/A N/A $328,000 Leibler/2006 Robert E. $8,053 $2,519 $106,500 $328,000 Patterson/1984 George Putnam, $7,589 $2,519 $130,300 $303,000 III/1984 W. Thomas $7,589 $1,764 $107,100 $303,000 Stephens/1997 Robert L. N/A N/A N/A N/A Reynolds/2008 U.S. Government Income Trust - 34 - (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2012, there were 109 funds in the Putnam family. (3) Mr. Ahamed and Ms. Domotorffy were appointed to the Board of Trustees of the Putnam funds effective September 13, 2012. (4) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of September 30, 2012, the total amounts of deferred compensation payable by the Fund, including income earned on such amounts, to these Trustees were: Mr. Ahamed - $0; Ms. Baumann - $5,358; Ms. Baxter - $33,711; Mr. Darretta - $10,992; Mr. Hill - $96,276; and Dr. Joskow - $26,259. (5) Dr. Kennan, who retired from the Board of Trustees of the Putnam funds on June 30, 2010, was re-appointed to the Board of Trustees effective January 1, 2012. Upon her retirement, Dr. Kennan became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2011. In connection with her re-appointment to the Board of Trustees, Dr. Kennan has agreed to suspend the balance of her retirement benefit payments for the duration of her service as a Trustee. (6) Includes additional compensation to Ms. Baxter for service as Chair of the Trustees of the Putnam funds. (7) Mr. Stephens, who retired from the Board of Trustees of the Putnam funds on March 31, 2008, was re-appointed to the Board of Trustees on May 14, 2009. Upon his retirement, Mr. Stephens became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2009. In connection with his re-appointment to the Board of Trustees, Mr. Stephens has agreed to suspend the balance of his retirement benefit payments for the duration of his service as a Trustee. (8) Mr. Reynolds is an “interested person” of the Fund, Putnam Management and Putnam Retail Management. Under a Retirement Plan for Trustees of the Putnam funds (the “Plan”), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years or (ii) such Trustee’s total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. For the fiscal year ending on September 30, 2012, the Fund paid $6,150,108 in total other expenses, including payments under its distribution plans, but excluding management fees, investor servicing agent expenses and custodian expenses. (5) Tax Treatment of Shareholders in Japan: The Fund qualifies as a “bond investment trust”. On that basis, the tax treatment of shareholders in Japan shall be as follows: (1) Distributions to be made by the fund will be treated as distributions made by a U.S. Government Income Trust - 35 - publicly offered, domestic public and corporate bond investment trust. (2) Distributions (including differences (in terms of the Fund’s currency) between the redemption amount and the amount equal to the capital of the Fund) (hereinafter the same shall apply)) to be made by the Fund to Japanese individual shareholders will be subject to separate taxation from other income in Japan (i.e., 20.315% withholding tax (15.315% income tax and 5% local tax) (the taxation rate will be 20% (15% income tax and 5% residential tax) on and after January 1, 2038)). In this case, no report concerning payments will be filed with the Japanese tax authority. (3) Distributions to be made by the Fund to Japanese corporate shareholders will be subject to withholding of income tax in Japan (i.e., 20.315% withholding tax (15.315% income tax and 5% local tax) (the taxation rate will be 20% (15% income tax and 5% residential tax on and after January 1, 2038). In certain cases, a report concerning payments will be filed with the chief of the tax office. The provisions of Japanese tax laws allowing corporations to make certain deductions from taxable income do not apply. (4) In general, distributions from the Fund are subject to withholding of U.S. federal income tax at a reduced rate of 10% under the United States-Japan tax treaty. The amount withheld as U.S. federal income tax may be applied for foreign tax credit in Japan. Notwithstanding the above, distributions properly reported as “capital gain dividends” (as such term is defined in the Code) generally are not subject to withholding of U.S. federal income tax. For distributions with respect to taxable years of the Fund beginning before January 1, 2014, distributions properly reported as “interest-related dividends” and “short-term capital gain dividends” (as such terms are defined under the Code ) generally are not subject to withholding of U.S. federal income tax. These exemptions will expire for distributions with respect to taxable years of the Fund beginning on or after January 1, 2014, unless Congress enacts legislation providing otherwise. Furthermore, special tax rules may apply to distributions by the Fund of gain attributable to certain U.S. real property interests. Shareholders should consult their own tax advisor to determine the suitability of shares of the Fund as an investment. (5) The Japanese withholding tax imposed on distributions as referred to in (2) and (3) above will be collected by way of the so-called “balance collection method,” where the amount withheld in the United States and the amount collected in Japan are adjusted to be totally at the rate of 20% of the distribution. Further, in the case of “balance collection method” Special Reconstruction Income Tax will be levied at the rate of 2.1% on the amount resulted from the distribution before U.S. withholding tax multiplied at the rate of 15% (income tax) of withholding less the amount of U.S. withholding tax. (6) Capital gains and losses arising from purchase and sale, and repurchase of the shares, shall be treated in the same way as those arising from purchase and sale of a publicly offered, domestic public and corporate bond investment trust, and no tax will be levied on individual shareholders for their capital gains. The Fund intends to qualify as a publicly offered, foreign government and corporate bond fund under the tax law. There is a possibility, however, that other treatment may be made due to judgment by the tax authority in the future. Also, the taxation treatment described above is subject to other changes of law or practice. To ensure compliance with requirements imposed by the United States Internal Revenue Service, you are hereby notified that the United States tax advice contained herein (i) is written in connection with the promotion or marketing by the Fund of the transactions or matters addressed herein, and (ii) is not intended or written to be used, and cannot be used by any taxpayer, for the purpose of avoiding United States tax penalties. Each taxpayer should seek advice based on the taxpayer’s particular circumstances from an independent tax advisor. U.S. Government Income Trust - 36 - 5. STATUS OF INVESTMENT PORTFOLIO (1) Diversification of Investment Portfolio 5. STATUS OF INVESTMENT PORTFOLIO (1) Diversification of Investment Portfolio: Diversification of Investment Portfolio by Types of Assets and Geographic Regions: (As of the end of January 2013) Investment Types of Assets Name of Country Total USD Ratio (%) U.S. Government and Agency Mortgage Obligations United States 1,362,447,781 89.54 Short-term Investments United States 996,569,008 65.50 Mortgage-Backed Securities United States 307,608,443 20.22 Purchased Options United States -2,439,109 -0.16 Total Investments 2,664,186,123 175.10 Cash, Deposit and Other Assets (After Deduction of Liabilities) -1,142,660,130 -75.10 Total 1,521,525,993 100.00 (Net Asset Value) (¥138,672 million) Note: Investment ratio is calculated by dividing each asset at its market value by the total net asset value of the Fund. The same applies hereinafater. Record of distribution and NAV from the establishment to January 2013 as follows (Class M): Total Total Ex-dividend Distributions NAV per Share Ex-dividend Distributions NAV per Share Year Date ($) ($) Date ($) ($) 1995 Jul. 5 0.074 12.83 Feb. 6 0.074 12.29 Aug. 7 0.074 12.71 Mar. 6 0.076 12.26 Sep. 5 0.074 12.84 Apr. 5 0.074 12.64 Oct. 5 0.073 12.91 May. 5 0.076 12.69 Nov. 6 0.072 12.97 Jun. 5 0.075 12.89 Dec. 6 0.072 13.05 1996 Jan. 5 0.072 13.09 Jul. 5 0.065 12.39 Feb. 5 0.072 13.11 Aug. 5 0.065 12.65 Mar. 8 0.070 12.70 Sep. 6 0.064 12.42 Apr. 8 0.070 12.59 Oct. 7 0.064 12.68 May. 6 0.068 12.46 Nov. 5 0.064 12.80 Jun. 7 0.066 12.44 Dec. 6 0.064 12.84 1997 Jan. 8 0.064 12.73 Jul. 11 0.066 12.9 Feb. 7 0.065 12.82 Aug. 11 0.067 12.85 Mar. 7 0.065 12.75 Sep. 10 0.066 12.86 Apr. 8 0.064 12.57 Oct. 10 0.066 12.93 May. 12 0.064 12.73 Nov. 10 0.067 12.96 Jun. 10 0.066 12.78 Dec. 10 0.07 13.01 1998 Jan. 12 0.068 13.12 Jul. 10 0.066 13.03 Feb. 10 0.067 13.03 Aug. 10 0.066 13.01 Mar. 10 0.067 13.01 Sep. 11 0.066 13.10 Apr. 13 0.066 12.99 Oct. 12 0.066 13.08 May. 11 0.066 12.97 Nov. 10 0.066 13.02 Jun. 10 0.066 13.04 Dec. 10 0.066 13.08 1999 Jan. 11 0.066 13.01 Jul. 12 0.063 12.61 Feb. 10 0.063 13.00 Aug. 10 0.063 12.23 Mar. 10 0.063 12.87 Sep. 10 0.063 12.48 Apr. 12 0.063 12.93 Oct. 11 0.064 12.45 May. 10 0.063 12.82 Nov. 10 0.063 12.5 Jun. 10 0.063 12.56 Dec. 10 0.063 12.49 2000 Jan. 10 0.064 12.20 Jul. 10 0.064 12.37 Feb. 10 0.063 12.08 Aug. 10 0.063 12.47 Mar. 10 0.064 12.18 Sep. 11 0.063 12.44 Apr. 10 0.063 12.37 Oct. 10 0.063 12.47 May. 10 0.063 12.11 Nov. 10 0.063 12.48 Jun. 12 0.063 12.32 Dec. 8 0.064 12.66 2001 Jan. 10 0.063 12.79 Jul. 10 0.057 12.75 Feb. 12 0.063 12.78 Aug. 10 0.057 12.88 Mar. 12 0.064 12.79 Sep. 10 0.057 12.92 Apr. 10 0.057 12.76 Oct. 10 0.057 13.01 May. 10 0.057 12.74 Nov. 12 0.057 13.04 Jun. 11 0.057 12.75 Dec. 11 0.057 12.83 2002 Jan. 10 0.057 12.89 Jul. 10 0.051 13.07 Feb. 11 0.057 12.97 Aug. 12 0.051 13.13 Mar. 11 0.057 12.81 Sep. 10 0.052 13.13 Apr. 10 0.057 12.86 Oct. 10 0.037 13.17 May. 10 0.051 12.95 Nov. 11 0.037 13.16 Jun. 10 0.051 12.95 Dec. 10 0.037 13.15 2003 Jan. 10 0.030 13.18 Jul. 11 0.015 13.11 Feb. 10 0.030 13.17 Aug. 12 0.015 13.00 Mar. 10 0.024 13.20 Sep. 12 0.015 13.09 Apr. 10 0.024 13.14 Oct. 10 0.015 13.08 May. 12 0.024 13.13 Nov. 12 0.015 13.07 Jun. 10 0.024 13.11 Dec. 12 0.015 13.16 2004 Jan. 9 0.025 13.23 Jul. 12 0.031 13.10 Feb. 11 0.025 13.25 Aug. 12 0.031 13.17 Mar. 12 0.025 13.29 Sep. 10 0.031 13.21 Apr. 12 0.025 13.16 Oct. 12 0.031 13.23 May. 12 0.025 12.88 Nov. 12 0.031 13.22 Jun. 14 0.025 12.84 Dec. 10 0.031 13.23 2005 Jan. 11 0.031 13.22 Jul. 12 0.031 13.19 Feb. 11 0.031 13.26 Aug. 12 0.031 13.16 Mar. 11 0.031 13.13 Sep. 12 0.031 13.20 Apr. 12 0.031 13.18 Oct. 12 0.031 13.07 May. 12 0.031 13.22 Nov. 11 0.031 13.01 Jun. 10 0.031 13.23 Dec. 9 0.031 13.01 2006 Jan. 11 0.031 13.11 Jul. 12 0.037 12.69 Feb. 10 0.036 13.06 Aug. 11 0.040 12.84 Mar. 10 0.036 13.02 Sep. 12 0.040 12.96 Apr. 11 0.036 12.94 Oct. 12 0.040 12.94 May. 12 0.117 12.73 Nov. 10 0.040 13.05 Jun. 12 0.037 12.81 Dec. 8 0.040 13.07 2007 Jan. 11 0.040 13.04 Jul. 16 0.044 12.92 Feb. 9 0.044 13.00 Aug.14 0.044 13.01 Mar. 12 0.044 13.09 Sep. 14 0.044 13.13 Apr. 12 0.044 13.03 Oct. 16 0.044 13.09 May. 11 0.044 13.04 Nov. 8 0.045 13.26 Jun. 14 0.044 12.85 Dec. 14 0.044 13.31 2008 Jan. 15 0.044 13.50 Jul. 15 0.047 13.30 Feb. 13 0.044 13.59 Aug. 14 0.047 13.05 Mar. 14 0.047 13.54 Sep. 16 0.047 13.13 Apr. 15 0.047 13.41 Oct. 14 0.048 12.16 May. 14 0.047 13.33 Nov. 14 0.048 12.05 Jun. 16 0.047 12.99 Dec. 16 0.048 11.74 2009 Jan. 13 0.048 12.58 Jul. 14 0.053 14.00 Feb. 13 0.048 12.61 Aug. 14 0.052 14.14 Mar. 16 0.048 12.72 Sep. 15 0.052 14.32 Apr. 14 0.047 13.07 Oct. 14 0.052 14.62 May. 14 0.047 13.41 Nov. 16 0.055 14.81 Jun.16 0.052 13.61 Dec. 15 0.105 14.86 2010 Jan. 13 0.055 14.93 Jul. 14 0.062 15.14 Feb. 16 0.062 15.06 Aug. 16 0.062 15.17 Mar. 16 0.062 15.13 Sep. 14 0.062 15.05 Apr. 14 0.062 15.05 Oct. 14 0.062 15.16 May. 14 0.062 15.08 Nov. 16 0.062 15.07 Jun. 15 0.062 15.10 Dec. 14 0.806 14.02 2011 Jan. 13 0.062 14.18 Jul. 14 0.062 14.34 Feb. 15 0.062 14.06 Aug. 16 0.062 14.54 Mar. 15 0.062 14.17 Sep. 14 0.062 14.46 Apr. 14 0.062 14.15 Oct. 14 0.062 14.15 May. 16 0.062 14.37 Nov. 15 0.062 14.12 Jun. 14 0.062 14.32 Dec. 14 0.372 13.80 2012 Jan. 13 0.062 13.75 Jul. 16 0.062 13.75 Feb. 14 0.062 13.71 Aug.14 0.035 13.69 Mar. 14 0.062 13.55 Sep. 14 0.035 13.68 Apr.16 0.062 13.68 Oct. 16 0.035 13.67 May. 15 0.062 13.69 Nov. 14 0.035 13.58 Jun. 14 0.062 13.71 Dec. 14 0.035 13.56 2013 Jan. 15 0.035 13.47 5.788 6.642 12.43 (2) Investments Assets: (a) Names of Major Portfolio: $ 1,521,525,993 (2) Investment Assets (a) Names of Major Portfolios (Top 30 Shares excluding short-term investments) (As of the end of January 2013) USD Name of Issues Kind of Issue Interest Maturity Par value Investment Rate(%) Date Acquistion Cost Current Value Ratio (%) U.S. Government & Agency 1. GNMA GII30 TBA 03.0000 02/01/2043 Mortgage Obligations 3.00 02/01/2043 708,000,000.00 745,944,375.00 738,587,794.80 48.54 U.S. Government & Agency 2. GNMA GII30 TBA 04.5000 02/01/2043 Mortgage Obligations 4.50 02/01/2043 143,000,000.00 155,643,281.25 155,635,394.20 10.23 U.S. Government & Agency 3. FNMA FN30 TBA 03.0000 02/01/2043 Mortgage Obligations 3.00 02/01/2043 87,000,000.00 90,873,320.30 89,854,687.50 5.91 U.S. Government & Agency 4. GNMA GN30 719261 04.5000 08/15/2040 Mortgage Obligations 4.50 08/15/2040 45,299,806.50 51,139,236.95 49,843,943.34 3.28 U.S. Government & Agency 5. GNMA GII30 4746 04.5000 07/20/2040 Mortgage Obligations 4.50 07/20/2040 44,625,584.03 49,706,134.27 49,197,712.07 3.23 U.S. Government & Agency 6. GNMA GII30 4713 04.5000 06/20/2040 Mortgage Obligations 4.50 06/20/2040 42,742,599.99 47,538,649.95 47,121,806.32 3.10 7. GNR 2011-70 PO PO 00.0000 05/16/2041 Mortgage-Backed Securities 0.00 05/16/2041 53,010,857.55 37,819,933.68 44,053,613.18 2.90 U.S. Government & Agency 8. GNMA GII30 4923 04.5000 01/20/2041 Mortgage Obligations 4.50 01/20/2041 36,349,075.00 40,444,027.31 40,073,412.49 2.63 U.S. Government & Agency 9. GNMA GN30 738533 04.5000 07/15/2041 Mortgage Obligations 4.50 07/15/2041 30,338,333.46 34,249,135.78 33,760,876.71 2.22 U.S. Government & Agency 10. GNMA GN30 TBA 03.0000 03/01/2043 Mortgage Obligations 3.00 03/01/2043 20,000,000.00 20,775,000.00 20,821,876.00 1.37 11. GNR 2011-72 SE 07.1320 05/16/2041 Mortgage-Backed Securities 7.13 05/16/2041 16,383,286.00 16,526,639.75 17,086,888.58 1.12 12. GNR 13-6 OI IO 05.0000 01/20/2043 Mortgage-Backed Securities 5.00 01/20/2043 83,461,014.00 14,044,923.76 14,597,887.75 0.96 U.S. Government & Agency 13. FNMA FN30 TBA 03.0000 03/01/2043 Mortgage Obligations 3.00 03/01/2043 14,000,000.00 14,583,593.75 14,417,813.20 0.95 14. GNR 2011-56 SA 23.6328 04/20/2041 Mortgage-Backed Securities 23.63 04/20/2041 8,980,857.08 12,515,666.28 14,391,294.79 0.95 U.S. Government & Agency 15. FNMA FN30 MA1217 04.0000 10/01/2042 Mortgage Obligations 4.00 10/01/2042 12,902,615.83 14,372,304.41 14,201,265.96 0.93 U.S. Government & Agency 16. GNMA GN30 TBA 03.0000 02/01/2043 Mortgage Obligations 3.00 02/01/2043 13,000,000.00 13,671,367.19 13,566,719.40 0.89 17. FNR 2007-95 A3 00.4537 08/27/2036 Mortgage-Backed Securities 0.45 08/27/2036 13,676,000.00 13,095,302.40 12,412,176.48 0.82 18. GNR 2011-56 MS 06.8698 04/20/2041 Mortgage-Backed Securities 6.87 04/20/2041 9,343,035.66 8,595,592.64 10,267,240.47 0.67 19. GNR 13-6 BI IO 05.0000 01/20/2043 Mortgage-Backed Securities 5.00 01/20/2043 44,623,250.00 8,491,160.23 8,775,905.83 0.58 20. FNR 2008-24 SP 22.5364 02/25/2038 Mortgage-Backed Securities 22.54 02/25/2038 5,558,612.38 7,379,057.90 8,636,628.90 0.57 21. FHR 3065 DC 19.2429 03/15/2035 Mortgage-Backed Securities 19.24 03/15/2035 4,216,461.76 4,932,379.54 6,509,552.44 0.43 22. GNR 2010-35 QI IO 04.5000 03/20/2040 Mortgage-Backed Securities 4.50 03/20/2040 32,223,758.72 5,573,121.65 5,584,552.99 0.37 23. FHR 2976 LC 23.6658 05/15/2035 Mortgage-Backed Securities 23.67 05/15/2035 3,341,229.98 4,584,794.01 5,436,344.76 0.36 24. FHR 2990 LB 16.4199 06/15/2034 Mortgage-Backed Securities 16.42 06/15/2034 3,667,792.16 4,800,222.98 5,085,165.50 0.33 25. FHR 4 05.9443 01/15/2042 Mortgage-Backed Securities 5.94 01/15/2042 29,774,739.49 5,225,774.51 4,991,456.00 0.33 26. FNR 2011-4 CS 12.4926 05/25/2040 Mortgage-Backed Securities 12.49 05/25/2040 4,119,855.88 4,327,136.15 4,944,681.22 0.32 27. FNR 2005-74 NK 26.4815 05/25/2035 Mortgage-Backed Securities 26.48 05/25/2035 2,575,286.87 3,550,676.76 4,534,059.29 0.30 28. FNR 2012-30 PI IO 04.0000 03/30/2042 Mortgage-Backed Securities 4.00 03/30/2042 30,907,086.39 5,471,782.07 4,492,757.10 0.30 29. GNR 2011-70 WS 09.2906 12/20/2040 Mortgage-Backed Securities 9.29 12/20/2040 3,909,000.00 3,566,962.50 4,443,355.59 0.29 30. FNR 2012- 05.9963 12/25/2042 Mortgage-Backed Securities 6.00 12/25/2042 26,052,487.66 4,448,887.50 4,182,450.30 0.27 1,447,509,313 95.14 * As of the end of January 2013, the total current value of the “Short-Term Investments” included in (1) Diversification of Investment Portfolio was as follows: Short-Term Investments Value as of 1/31/13 Putnam Money Market Liquidity Fund $256,377,156 Joint tri-party repurchase agreement 2/1/2013 $104,519,000 U.S. Treasury bills 10/17/2013 $59,954,880 Federal National Mortgage Association discount notes 7/1/13 $43,923,786 U.S. Treasury bills 04/04/2013 $39,996,200 Federal Home Loan Bank discount notes 7/19/03 $38,545,617 U.S. Treasury bills 11/14/2013 $34,967,345 U.S. Treasury bills 12/12/2013 $33,961,478 Federal National Mortgage Association discount notes 3/13/13 $32,995,417 Federal Home Loan Mortgage Corp. discount notes 4/25/13 $29,997,240 Federal Home Loan Mortgage Corp. discount notes 4/3/13 $26,998,164 Federal National Mortgage Association discount notes 2/27/13 $24,998,556 Federal Home Loan Mortgage Corp. discount notes 3/11/13 $24,996,965 Federal National Mortgage Association discount notes 7/24/13 $24,990,400 U.S. Treasury bills 08/22/2013 $24,985,275 U.S. Treasury bills 09/19/2013 $24,983,250 Straight-A Funding, LLC discounted commercial paper 4/18/13 $22,391,029 Federal Home Loan Mortgage Corp. discount notes 7/15/13 $19,992,720 Federal Home Loan Bank discount notes 3/13/13 $18,997,572 Federal Home Loan Bank discount notes 5/31/13 $18,496,337 Straight-A Funding, LLC discounted commercial paper 2/4/13 $15,999,760 Federal Home Loan Mortgage Corp. discount notes 4/23/13 $15,933,566 U.S. Treasury bills 07/25/2013 $14,992,395 Federal National Mortgage Association discount notes 3/27/13 $12,927,158 Federal National Mortgage Association discount notes 3/6/13 $8,199,173 Federal Home Loan Mortgage Corp. discount notes 5/13/13 $7,598,723 Straight-A Funding, LLC discounted commercial paper 2/5/13 $6,999,860 Federal Home Loan Mortgage Corp. discount notes 5/1/13 $6,849,986 (b) Investment Real Estate Not applicable (as of the end of January 2013). (c) Other Major Investment Assets Not applicable (as of the end of January 2013). (b) Investment Real Estate: Not applicable (as of the end of January 2013). (c) Other Major Investment Assets: Not applicable (as of the end of January 2013). (3) Results of Past Operations: a. Record of Changes in Net Assets: (3) Results of Past Operations: a. Record of Changes in Net Assets (Class M Shares ) Record of changes in net assets at the end of the following fiscal years and at the end of each month within one year prior to the end of January 2013 is as follows: Total Net Asset Value Net Asset Value per Share USD (thousand) JPY (million) USD JPY 7th Fiscal Year 144,285 13,150 13.08 1,192 (Sep. 30, 2001) 8th Fiscal Year 171,974 15,674 13.20 1,203 (Sep. 30, 2002) 9th Fiscal Year 73,355 6,686 13.18 1,201 (Sep. 30, 2003) 10th Fiscal Year 50,649 4,616 13.23 1,206 (Sep. 30, 2004) 11th Fiscal Year 39,845 3,631 13.13 1,197 (Sep. 30, 2005) 12th Fiscal Year 31,087 2,833 13.02 1,187 (Sep. 30, 2006) 13th Fiscal Year 27,563 2,512 13.16 1,199 (Sep. 30, 2007) 14th Fiscal Year 27,627 2,518 12.68 1,156 (Sep. 30, 2008) 15th Fiscal Year 28,104 2,561 14.49 1,321 (Sep. 30, 2009) 16th Fiscal Year 28,380 2,587 15.03 1,370 (Sep. 30, 2010) 17th Fiscal Year 25,907 2,361 14.29 1,302 (Sep. 30, 2011) 18th Fiscal Year 22,555 2,056 13.74 1,252 (Sep. 30, 2012) 2011 End of October 25,723 2,344 14.27 1,301 November 26,018 2,371 14.12 1,287 December 24,841 2,264 13.77 1,255 2012 End of January 24,810 2,261 13.71 1,250 February 24,511 2,234 13.67 1,246 March 24,262 2,211 13.66 1,245 April 24,533 2,236 13.70 1,249 May 24,161 2,202 13.73 1,251 June 23,689 2,159 13.69 1,248 July 23,215 2,116 13.77 1,255 August 22,782 2,076 13.75 1,253 September 22,555 2,056 13.74 1,252 October 22,475 2,048 13.68 1,247 November 22,085 2,013 13.61 1,240 December 21,965 2,002 13.57 1,237 2013 End of January 21,617 1,970 13.47 1,228 US Government Income Trust (Class M in Japan sold from December 4, 1997) 91.14 Total Net Asset Value Net Asset Value per Share USD JPY (thousands) (millions) USD JPY December 4, 1997 9,567 872 13.06 1,190 1997 End of December 92,827 8,460 13.06 1,190 1998 End of January 158,041 14,404 13.11 1,195 February 178,465 16,265 13.05 1,189 March 193,340 17,621 13.02 1,187 April 201,943 18,405 13.05 1,189 May 197,107 17,964 13.08 1,192 June 185,874 16,941 13.07 1,191 July 175,798 16,022 13.04 1,188 August 168,907 15,394 13.11 1,195 September 163,076 14,863 13.25 1,208 October 162,507 14,811 13.15 1,198 November 157,969 14,397 13.12 1,196 December 159,194 14,509 13.10 1,194 1999 End of January 156,613 14,274 13.11 1,195 February 152,420 13,892 12.91 1,177 March 150,031 13,674 12.92 1,178 April 147,732 13,464 12.91 1,177 May 144,038 13,128 12.77 1,164 June 138,224 12,598 12.64 1,152 July 135,232 12,325 12.49 1,138 August 132,965 12,118 12.43 1,133 September 133,362 12,155 12.55 1,144 October 130,865 11,927 12.53 1,142 November 123,713 11,275 12.47 1,137 December 118,722 10,820 12.32 1,123 2000 End of January 114,638 10,448 12.15 1,107 February 109,336 9,965 12.23 1,115 March 104,729 9,545 12.35 1,126 April 99,755 9,092 12.27 1,118 May 98,968 9,020 12.25 1,116 June 98,585 8,985 12.40 1,130 July 95,459 8,700 12.39 1,129 August 93,555 8,527 12.50 1,139 September 95,090 8,667 12.52 1,141 October 97,707 8,905 12.54 1,143 November 96,931 8,834 12.65 1,153 December 104,111 9,489 12.76 1,163 2001 End of January 114,223 10,410 12.86 1,172 February 116,081 10,580 12.85 1,171 March 130,957 11,935 12.84 1,170 April 131,383 11,974 12.73 1,160 May 132,106 12,040 12.75 1,162 June 138,418 12,615 12.72 1,159 July 140,250 12,782 12.93 1,178 August 139,866 12,747 12.95 1,180 September 144,285 13,150 13.08 1,192 October 145,121 13,226 13.16 1,199 November 140,569 12,811 13.00 1,185 December 132,448 12,071 12.88 1,174 2002 End of January 130,389 11,884 12.95 1,180 February 126,823 11,559 13.02 1,187 March 123,770 11,280 12.81 1,168 April 124,864 11,380 12.99 1,184 May 127,297 11,602 13.01 1,186 June 130,744 11,916 13.04 1,188 July 144,031 13,127 13.12 1,196 August 157,212 14,328 13.16 1,199 September 171,974 15,674 13.20 1,203 October 169,778 15,474 13.18 1,201 November 164,790 15,019 13.15 1,198 December 161,661 14,734 13.22 1,205 2003 End of January 149,467 13,622 13.21 1,204 February 143,554 13,084 13.23 1,206 March 119,439 10,886 13.20 1,203 April 107,053 9,757 13.18 1,201 May 97,189 8,858 13.14 1,198 June 93,034 8,479 13.14 1,198 July 80,249 7,314 12.96 1,181 August 79,353 7,232 13.02 1,187 September 73,355 6,686 13.18 1,201 October 70,590 6,434 13.09 1,193 November 64,147 5,846 13.10 1,194 December 60,769 5,538 13.18 1,201 2004 End of January 58,987 5,376 13.21 1,204 February 57,441 5,235 13.26 1,209 March 56,674 5,165 13.28 1,210 April 55,150 5,026 13.03 1,188 May 53,149 4,844 12.96 1,181 June 52,911 4,822 13.04 1,188 July 52,745 4,807 13.10 1,194 August 56,654 5,163 13.24 1,207 September 50,649 4,616 13.23 1,206 October 50,151 4,571 13.27 1,209 November 48,234 4,396 13.22 1,205 December 42,271 3,853 13.23 1,206 2005 End of January 46,832 4,268 13.27 1,209 February 46,283 4,218 13.20 1,203 March 46,076 4,199 13.16 1,199 April 46,681 4,255 13.25 1,208 May 44,518 4,057 13.28 1,210 June 43,579 3,972 13.27 1,209 July 42,906 3,910 13.17 1,200 August 41,243 3,759 13.24 1,207 September 39,845 3,631 13.13 1,197 October 42,769 3,898 13.04 1,188 November 38,792 3,536 13.02 1,187 December 38,276 3,488 13.12 1,196 2006 End of January 37,861 3,451 13.11 1,195 February 35,386 3,225 13.12 1,196 March 34,529 3,147 13.00 1,185 April 33,641 3,066 12.92 1,178 May 34,432 3,138 12.77 1,164 June 34,983 3,188 12.72 1,159 July 34,681 3,161 12.84 1,170 August 31,348 2,857 12.98 1,183 September 31,087 2,833 13.02 1,187 October 30,800 2,807 13.06 1,190 November 30,846 2,811 13.12 1,196 December 30,476 2,778 13.07 1,191 2007 End of January 29,649 2,702 13.02 1,187 February 29,201 2,661 13.12 1,196 March 28,832 2,628 13.09 1,193 April 28,746 2,620 13.10 1,194 May 28,057 2,557 12.98 1,183 June 27,514 2,508 12.94 1,179 July 27,601 2,516 13.04 1,188 August 27,565 2,512 13.12 1,196 September 27,563 2,512 13.16 1,199 October 27,528 2,509 13.24 1,207 November 32,380 2,951 13.38 1,219 December 32,073 2,923 13.41 1,222 2008 End of January 32,365 2,950 13.57 1,237 February 31,966 2,913 13.56 1,236 March 31,901 2,907 13.57 1,237 April 31,313 2,854 13.43 1,224 May 30,553 2,785 13.38 1,219 June 30,131 2,746 13.28 1,210 July 29,541 2,692 13.23 1,206 August 28,913 2,635 13.16 1,199 September 27,627 2,518 12.68 1,156 October 26,182 2,386 12.11 1,104 November 24,390 2,223 11.49 1,047 December 25,411 2,316 12.18 1,110 2009 End of January 26,230 2,391 12.55 1,144 February 26,197 2,388 12.66 1,154 March 25,836 2,355 12.99 1,184 April 26,316 2,398 13.33 1,215 May 26,692 2,433 13.54 1,234 June 26,940 2,455 13.83 1,260 July 27,438 2,501 14.12 1,287 August 27,939 2,546 14.34 1,307 September 28,104 2,561 14.49 1,321 October 28,621 2,609 14.74 1,343 November 28,973 2,641 14.91 1,359 December 29,184 2,660 14.90 1,358 2010 End of January 29,616 2,699 15.11 1,377 February 30,304 2,762 15.06 1,373 March 30,168 2,750 15.07 1,373 April 28,844 2,629 15.08 1,374 May 28,784 2,623 15.13 1,379 June 28,946 2,638 15.16 1,382 July 29,673 2,704 15.20 1,385 August 29,047 2,647 15.15 1,381 September 28,380 2,587 15.03 1,370 October 28,981 2,641 15.13 1,379 November 28,636 2,610 15.12 1,378 December 26,977 2,459 14.19 1,293 2011 End of January 26,745 2,438 14.17 1,291 February 26,180 2,386 14.20 1,294 March 26,061 2,375 14.18 1,292 April 25,936 2,364 14.31 1,304 May 26,001 2,370 14.39 1,312 June 25,920 2,362 14.35 1,308 July 26,279 2,395 14.41 1,313 August 26,251 2,393 14.45 1,317 September 25,907 2,361 14.29 1,302 October 25,723 2,344 14.27 1,301 November 26,018 2,371 14.12 1,287 December 24,841 2,264 13.77 1,255 2012 End of January 24,810 2,261 13.71 1,250 February 24,511 2,234 13.67 1,246 March 24,262 2,211 13.66 1,245 April 24,533 2,236 13.70 1,249 May 24,161 2,202 13.73 1,251 June 23,689 2,159 13.69 1,248 July 23,215 2,116 13.77 1,255 August 22,782 2,076 13.75 1,253 September 22,555 2,056 13.74 1,252 October 22,475 2,048 13.68 1,247 November 22,085 2,013 13.61 1,240 December 21,965 2,002 13.57 1,237 2013 End of January 21,617 1,970 13.47 1,228 February - - March - - April - - May - - June - - July - - August - - September - - October - - November - - December - - b. Record of Distributions Paid: b. Record of Distributions Paid (Class M) 91.14 Amount of dividend paid per Share Fiscal Year USD JPY 1st FY (2/6/95-9/30/95) 0.60 55 2nd FY (10/1/95-9/30/96) 0.83 76 3rd FY (10/1/96-9/30/97) 0.78 71 4th FY (10/1/97-9/30/98) 0.80 73 5th FY (10/1/98-9/30/99) 0.77 70 6th FY (10/1/99-9/30/00) 0.76 69 7th FY (10/1/00-9/30/01) 0.72 66 8th FY (10/1/01-9/30/02) 0.66 60 9th FY (10/1/02-9/30/03) 0.31 28 10th FY (10/1/03-9/30/04) 0.29 26 11th FY (10/1/04-9/30/05) 0.37 34 12th FY (10/1/05-9/30/06) 0.50 46 13th FY (10/1/06-9/30/07) 0.51 46 14th FY (10/1/07-9/30/08) 0.55 50 15th FY (10/1/08-9/30/09) 0.59 54 16th FY (10/1/09-9/30/10) 0.76 69 17th FY (10/1/10-9/30/11) 1.49 136 18th FY (10/1/11-9/30/12) 1.00 91 c. Record of Annual Return (recent ten years): c. Record of Annual Return (Class M) Fiscal Year Annual Return (%) 7th FY (10/1/00-9/30/01) 10.56 8th FY (10/1/01-9/30/02) 6.14 9th FY (10/1/02-9/30/03) 2.24 10th FY (10/1/03-9/30/04) 2.61 11th FY (10/1/04-9/30/05) 2.08 12th FY (10/1/05-9/30/06) 3.10 13th FY (10/1/06-9/30/07) 5.12 14th FY (10/1/07-9/30/08) 0.42 15th FY (10/1/08-9/30/09) 19.57 16th FY (10/1/09-9/30/10) 9.13 17th FY (10/1/10-9/30/11) 5.40 18th FY (10/1/11-9/30/12) 3.34 Note: Calculation of yield on investment (including dividend) (overall yield on investment): Overall yield on investment (%) 100 x NAV at term end x Cumulative increase ratio by distribution -1 NAV at beginning of term "NAV at beginning of term" means the net asset value per unit calculated at the beginning of the yield calculation period. "NAV at term end" means the net asset value per unit calculated at the end of the yield calcuation period. Calculation of cumulative increase ratio by distribution: The amount shall be obtained by multiplying together all the amounts of such dividend as distributed during the yield calculation period divided by the net asset value per unit on the ex-dividend day of the relevant distribution plus 1. Record of Return during the following calendar years as follows: Calendar Year * Return Rate(%) 2001 6
